DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The amendment filed on 02 August 2022 in response to the non-final Office Action mailed on 12 May 2022 has been considered.  Claim(s) 1-7, 9, and 11-18 is/are pending.  Claim(s) 8 and 10 has/have been canceled.  Claim(s) 1-7, 9, and 11-18 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 9, and 14, the recitation “to alter an environmental characteristic” and “to measure an environmental characteristic” render the claims indefinite because the recitations are broad beyond the scope of the invention and the metes and bounds of the recitation are unascertainable. Can the bars and sensors alter and measure any environmental characteristic? What characteristics are supported by the original disclosure? Does a prior art reference, which alters and measures the humidity of the air, read on the invention of the claim, and further, does the disclosure fully support this invention? The disclosure as originally filed appears to be more specific than just any “environmental characteristic”. Why would the claim be directed to an acoustic bar, yet measure and alter the humidity?

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,932,736 B2 to Ryan et al.

Regarding claim 9, Ryan et al. disclose a dynamic acoustic accessory for use in connection with an indoor environment, the dynamic acoustic system comprising: an elongated shell (12) including an upper portion (16), a lower portion (A, B, 36a, 36b), a plurality of side surfaces (18a, 8b) extending between the upper portion and the lower portion, and an interior region (20) at least partially defined by the upper portion, the lower portion, and the plurality of side surfaces; at least one mounting structure (fasteners) operably coupled to the elongated shell (Column 8, lines 65-67), the at least one mounting structure adapted to secure the elongated shell to a ceiling surface of the indoor environment (35, 42); and a movable base member (portion of 14 which moves beneath the bar when rotated) positioned at the lower portion of the elongated shell, the movable base member comprising an elongated platform (14) defining a volume (volume inside of 14) and a drive mechanism (48, 50A, 50B, Fig. 18A-C) being movable between a first position and a second position (Fig.18C) to selectively expose at least a portion of the interior region of the elongated shell to the indoor environment to alter an environmental characteristic of the indoor environment (platform 14 is lowered as shown in Fig.18C).  
Regarding claim 11, further comprising a sound absorbing material (21c) at least partially disposed within the interior region of the elongated shell.  
Regarding claim 13, wherein the at least one mounting structure comprises at least one of a fastener (Column 8, lines 65-67).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,932,736 B2 to Ryan et al. in view of US 2021/0131095 A1 to Adelmann-Larsen.

Regarding claim 12, Ryan do not disclose providing a sound generating device positioned near the upper portion of the elongated shell.
Adelmann-Larsen discloses providing sound generating devices (paragraph [0242]) within the variable acoustic modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the acoustic accessory of Ryan et al. with noise generating devices such as alarms, loudspeakers or noise emitting devices as taught by Adelmann-Larsen so to provide an indoor accessory with absorbs noise and sound but can also provide a means to emit sounds in order to alert others of an emergency or allow a user to speak with occupants. Further it is known to use noise emitting devices such as white noise devices to counteract outside noise.

Response to Arguments
Applicant's arguments regarding the rejection under 112 filed 02 August 2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims and the specification are written properly to fulfill the requirements of 112. This is not found to be persuasive. The claims recite “to alter an environmental characteristic of the indoor environment”. This statement leads one of ordinary skill in the art while reading the claim to interpret this recitation as meaning any type of alteration which would affect any environmental characteristic of the room. If one were to go to the disclosure for further reference, one would read the same general statement as well as references to altering the sound characteristics of the environment. It is noted that while the claims are read in light of the specification, the specification is not read into the claims. Therefore, claiming broadly that an environmental characteristic is altered is way broader than simply talking about acoustics, as the preamble of the claim and the specification recite. The claim as written opens up the possibility of the moveable elements of the acoustic system altering humidity or temperature of the environment which is well beyond the teachings of the disclosure. 
Applicant’s arguments with respect to claim(s) 9 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of claims 1-7 and 14-18 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635